Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed May 2, 2022 has been entered.  Claim 1 has been amended.  Currently, claims 1-18 are pending for examination.

Terminal Disclaimer
The terminal disclaimer filed on May 2, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,662,003, U.S. Patent No. 10,582,872, and U.S. Patent No. 10,105,074 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed May 2, 2022 with respect to the 35 U.S.C. 101 rejection have been fully considered but they are not persuasive. Applicant has amended claim 1 to recite that the electrodes on the catheter sense conductivity of the cardiac tissue.  Applicant further argues that the claimed subject matter is directed to a combination of acts or elements that improves the technology of electrophysiology diagnosis and therapy, including the technology of mapping and ablation of cardiac tissue.  Applicant’s claim 1 as currently recited recites, “generating a map of the electrode signal acquisitions relative to the cardiac tissue and/or energizing ablation electrodes to ablate the cardiac tissue at selected locations to alter conductivity of the cardiac tissue”.  This “and/or” term makes the claim broadly written to encompass an invention that does not require ablation of cardiac tissue, and there is no language currently associating the ablation of cardiac tissue with the mapping in the specific manner recited by the rest of the claim.  As written, claim 1 currently requires the subject matter of lines 1-16 and “generating a map of the electrode signal acquisitions relative to the cardiac tissue”, or alternatively, the subject matter of lines 1-16 and “energizing ablation electrodes to ablate the cardiac tissue at selected locations to alter conductivity of the cardiac tissue”.  If applicant chooses to amend the claims to more positively recite the step of energizing ablation electrodes to ablate the cardiac tissue at selected locations to alter conductivity of the cardiac tissue, it is further suggested to associate this step with the generated map of electrode signal acquisitions relative to the cardiac tissue in order to emphasize that the claim improves the technology of electrophysiology diagnosis and therapy.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1
The claim(s) recite(s) a method (process) for visualization of electrophysiology information.

Step 2A, Prong One
Regarding claim 1, the limitations “identifying the electrodes with signal acquisitions; designating a reference electrode signal acquisition; assigning a relative time to each recorded time of electrode signal acquisition relative to the reference electrode signal acquisition; correlating assigned relative times to identified electrode to generate a sequence of electrode signal acquisitions; generating a visual representation on a display with a plurality of separate images shown in series to represent a progression of the sequence of electrode signal acquisitions, each of the plurality of images including a graphical image of the electrodes, wherein individual electrodes are visually marked to represent the sequence of electrode signal acquisitions; and generating a map of the electrode signal acquisitions relative to the cardiac tissue” are processes, as drafted, covers performance of the limitations that can be performed by a human using a pen and paper under the broadest reasonable interpretation standard.  For example, identification of signal acquisitions, designation of a reference electrode signal acquisition, assigning relative times to each recorded electrode signal acquisition relative to the reference are mere observations and calculations that can be performed with pen and paper.  Generating a visual representation of this data also encompasses nothing more than a user plotting the information on a piece of paper with added detail for visual indicators.  If claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in human mind or by a human using a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas.  See MPEP 2106.04(a)(2)(III).

Step 2A, Prong Two
This judicial exception is not integrated into a practical application.  In particular, the claim recites two additional elements of “positioning the electrodes on the catheter in contact with cardiac tissue at a plurality of locations to sense conductivity of the cardiac tissue; recording times of electrode signal acquisitions”.  Electrodes are recited at a high-level of generality (i.e., any electrode able to detect electrode signal acquisitions) and they amount to no more than mere pre-solution activity of data gathering.  This pre-solution activity of data gathering using electrodes is well-understood, routine, and conventional in the field as shown in Table 48.4 in Neuman, M. R. (2000, “Biopotential Electrodes”, J.D. Bronzino Ed., Second Edition, CRC Press LLC, Boca Raton) and all uses of the recited judicial exception require the pre-solution activity of data gathering.  Accordingly this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.

Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim recites an additional element of “and/or energizing ablation electrodes to ablate the cardiac tissue at selected locations to alter conductivity of the cardiac tissue”.  Electrodes are recited at a high-level of generality (i.e., any electrode able to ablate tissue) and they amount to no more than mere pre-solution activity of delivering energy to tissue, which does not amount of an inventive concept.  There is no correlation nor integration of the abstract idea into a practical application.  Therefore, the claim is not patent eligible.  

Claims 2-10, 12-13 places further limits on the graphical image which can still be performed using pen and paper by a human.  As such, the claim is not patent eligible for the same reason provided for claim 1 above.
Claim 11 further limits the process to a physical model of the location of the electrodes.  However, this limitation amounts to no more than mere pre-solution activity of data gathering as set forth above for claim 1.
Claim 14 further limits the determination of location of each of the electrodes based on a position of the catheter.  However, this limitation amounts to no more than mere pre-solution activity of data gathering as set forth above for claim 1.
Claims 15-18 further limits the determination of location of each of the electrodes based on a measured magnetic field sensor or an impedance measurement.  The magnetic field sensor or impedance measurement are recited at a high-level of generality and they amount to no more than mere pre-solution activity of data gathering as set forth above for claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERICA S LEE/Primary Examiner, Art Unit 3792